DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard (US 2,701,009).  Richard teaches a hollow box (fig. 1: 10); a spine (fig. 1: 20); at least two knee blocks (fig. 1: 11); wherein the hollow box is a five-sided box (as shown in fig. 1); wherein a top side of the hollow box is operable to function as a seat which supports a person; wherein the spine is operable to be partially inserted into an opening (fig. 1: 32) in one of the sides of the hollow box such that the spine is substantially perpendicular to the top side of the hollow box when the spine is partially inserted into the opening; wherein the hollow box is operable to contain the at least two knee blocks (fig. 2); wherein the spine is operable to be removed from the opening; and wherein the spine is operable to be attached as a sixth side of the hollow box (fig. 1: in opening 18), whereby attaching the spine as the sixth side of the hollow box closes the hollow box.

As concerns claim 4, Richard, as modified, does not teach a cushion on the top side of the box, however, it is old and well known in the art to include seat cushions on seating surfaces and would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to include in order to provide additional comfort to the user.

Allowable Subject Matter
Claims 2, 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Richard fails to teach wherein the opening includes at least two parallel rails operable to hold the spine in place vertically, wherein the spine is operable to be held in place as the sixth side of the box by two parallel grooves, a backrest removably attached to the spine with the hollow box operable to also contain the backrest, or wherein the at least two knee blocks are triangular prism-shaped.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/            Primary Examiner, Art Unit 3636